UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

lina - x
PBR SALES, LLC,
Plaintiff,
Vv.
LIBERTY PETROLEUM TRADING 18 CV 11639 (VB)
INTERNATIONAL, LLC,
Defendant.

 

 

wosen nee X

On December 13, 2018, plaintiff PBR Sales, LLC commenced this breach of contract action
against defendant Liberty Petroleum International LLC. (Doc. #1). On January 29, 2019, defendant
answered the complaint and asserted counterclaims for breach of contract and negligent
misrepresentation. (Doc. #12), On February 12, 2019, plaintiff answered defendant’s counterclaims.

(Doc. #19).

On November 19, 2019, the Court dismissed with prejudice plaintiff's claims against
defendant, for failure to prosecute and comply with Court orders. (Doc. #31). The November 19
Order instructed defendant to notify the Court whether its counterclaims against plaintiff should
proceed. (Id.).

On November 26, 2019, defendant filed a notice stating its intention to continue to
prosecute its counterclaims and seek a default judgment against plaintiff. (Doc. #32).

Accordingly, provided plaintiff remains absent in this litigation, defendant is ORDERED
to seek a certificate of default as to plaintiff by December 18, 2019, and thereafter to move for
default judgment by January 8, 2020. If defendant fails to satisfy either deadline, the Court
may dismiss defendant’s counterclaims for failure to prosecute or failure to comply with
court orders. Fed. R. Civ. P. 41(b).

The Clerk is directed to mail a copy of this Order to plaintiff at the following address:

PBR Sales, LLC
2 Westchester Park Drive
White Plains, NY 10604

Dated: November 27, 2019
White Plains, NY
SO ORDE

 

Vincent L. Briccetti
United States District Judge
